           Case 1:20-cv-00298-LY Document 29 Filed 04/03/20 Page 1 of 4




                             UNITED STATES DISTRI CT COURT
                              WESTERN DISTRI CT OF TEXAS
                                    AUSTIN DIVISION
CORSI, etal.



-vs-                                                             Ca seN o.:    1:20-CV -298-LY

INFOWARS, LLC, etal.




                          MOTION FOR ADMISSION PRO HAC VICE

                              U
TO THE HONORABLE J DGE OF SA1D COURT:

                                          _ _he_ n_. _____, applicant herein, and
                       Da_ _vi_ d_S ._W_ ac
        Comes now ______

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent ___D_ e_fi_en_ d_a_ n _ t_D_a_V_I._d _J_o_n _e__
                                                                              s  _ in this case, and would

respectfully show the Court as follows:

1.      Applicant is an attorney and a member of the law firm (or practices under the name of)

                                               Wachen LLC

        with offices at

                Mailing address:         11605M on at gue C ourt

                City, State, Zip Code:           Potomac, MD 20854

                Telephone:               240-292-9121

                Facsimile:               301-259-3846

                Email:               da vid@wachen law.com
        Case 1:20-cv-00298-LY Document 29 Filed 04/03/20 Page 2 of 4




2.   Since _____1_ 9_94_____, Applicant has been and presently is a member of and in

     good standing with the Bar of the State of ___ D_is_tri ct o f CoIumbia
                                                          _ _ _ _ _ _ _ _ _ _ _ ___
     Applicant's bar license number is ____4_4_18_3_6____

3.   Applicant has been admitted to practice before the following courts:

     Court:                                              Admission date:

     New York                                              1993

     Maryland                                             2006

     US District Court D.D.C.                              199 4

     Other US. Dist Cts, App. Cts

4.   Applicant is presently a member in good standing of the bars of the courts listed above,

     except as provided below (list any court named in the preceding paragraph before which

     Applicant is no longer admitted to practice):
     N/A (good standing in all courts)




5.   Applicant has never been subject to grievance proceedings or involuntary removal

     proceedings while a member of the bar of any state or federal court, except as provided

     below:
     N/A (never been subject to grievance proceedings, etc.)




6.   Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

     except as provided below (omit minor traffic offenses):
     N/A (never been charged, arrested, convicted, etc.)



                                            -2-
            Case 1:20-cv-00298-LY Document 29 Filed 04/03/20 Page 3 of 4




7.    Applicant has read and is familiar with the Local Rules of the Western District of Texas and

      will comply with the standards of practice set out therein.

8.    Select one:

      D        Applicant has on file an application for admission to practice before the United

               States District Court for the Western District of Texas.

      [y]      Applicant has co-counsel in this case who is admitted to practice before. the United

               States District Court for the Western District of Texas.

               Co-counsel:              Greg Sapire, Soltero Sapire Murrell PLLC

               Mailing address:         7320 N MoPac Expy, Suite 309

               City, State, Zip Code:         Austin, TX 78731

               Telephone:               737-202-4875

9.    Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00

      pro hac vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable

      to: Clerk, U.S. District Court].

10.   Should the Court grant applicant's motion, Applicant shall register as a filing user within l 0

      days of this order, pursuant to Administrative Policies and Procedures for Electronic Filing

      in Civil and Criminal Cases in the Western District of Texas.




                                               -3-
           Case 1:20-cv-00298-LY Document 29 Filed 04/03/20 Page 4 of 4




Wherefore, Applicant prays that this Court enter an order permitting the admission of

       _ _._d_S_._Wa__ c_h_en___ ___ to the Western District of Texas pro hac vice
______Davi

for this case only.

                                              Respectfully submitted,


                                                             DavidS. Wachen
                                              [printed name of Applicant]



                                              [signature of Applicant]



                                  CERTIFICATE OF SERVJCE

        I hereby certify that I have served a true and correct copy of this motion upon each
          attorney of record and the original upon the Clerk of Court on this the 2nd day of
              April                    2020


                                                              DavidS.Wachen
                                              [printed name of Applicant]



                                              [signature of Applicant]




                                               -4-
